  6:19-cv-01567-TMC     Date Filed 10/05/20      Entry Number 107-2    Page 1 of 1




            Appendix A: Motion to Compel Discovery – Requested Relief

       Defendant                    Requests                   Requested Relief
                                                         Supplement production
                                                         consistent with date ranges
Henry McMaster             1-9, 12 and 22
                                                         specified in Plaintiffs’
                                                         requests.
                                                        Supplement production
                                                        consistent with date ranges
Michael Leach              1-17, 27-28, 30-31 and 34-36
                                                        specified in Plaintiffs’
                                                        requests.
                                                         Produce documents consistent
Michael Leach              29                            with date ranges specified in
                                                         Plaintiffs’ requests.
                                                         Produce documents consistent
                                                         with date ranges specified in
                                                         Plaintiffs’ requests and
                                                         without relying on improper
                                                         relevance, burden and
Henry McMaster             10-11, 15-17 and 20           vagueness objections, and
                                                         without withholding
                                                         documents potentially also in
                                                         the possession, custody or
                                                         control of other parties or
                                                         non-parties.
                                                         Produce documents consistent
                                                         with date ranges specified in
                                                         Plaintiffs’ requests and
                                                         without relying on improper
                                                         relevance, burden and
Michael Leach              18-20 and 25-26               vagueness objections, and
                                                         without withholding
                                                         documents potentially also in
                                                         the possession, custody or
                                                         control of other parties or
                                                         non-parties.
                                                         Describe what State
                                                         Defendants did to search for
Henry McMaster &                                         responsive documents and
                           All Requests
Michael Leach                                            negotiate in good faith,
                                                         including on custodians and
                                                         search terms.
